
	
		III
		110th CONGRESS
		1st Session
		S. RES. 355
		IN THE SENATE OF THE UNITED STATES
		
			October 24, 2007
			Mr. Kerry (for himself
			 and Mr. Kennedy) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding Boston's celebration of the Little Rock Nine on the 50th anniversary
		  of their courageous and selfless stand in the face of hatred, violence, and
		  intolerance.
	
	
		Whereas, on October 24, 2007, the legacy of the Little
			 Rock Nine will be celebrated in Boston's Faneuil Hall;
		Whereas, in Faneuil Hall, abolitionists of the 19th
			 Century publicly attacked the evils of slavery in the United States;
		Whereas Massachusetts was the center of the United States
			 abolitionist movement and a national leader in providing public education to
			 all students, regardless of race or ethnicity;
		Whereas abolitionist leader and Newburyport, Massachusetts
			 native William Lloyd Garrison fueled the abolitionist movement through his
			 powerful writing in his newspaper, The Liberator, and fiery
			 public oratory;
		Whereas the Father of American public
			 education, Franklin, Massachusetts native Horace Mann, advocated for
			 the end of slavery and improved access for all students to quality public
			 education;
		Whereas, in 1832, Garrison and other abolitionists
			 gathered at the African Meeting House on Boston's Beacon Hill and founded the
			 New England Anti-Slavery Society;
		Whereas, in 1855, the Massachusetts legislature outlawed
			 segregation in the State's public schools;
		Whereas, on May 17, 1954, the United States Supreme Court
			 issued its ruling in the case of Brown v. Board of Education of Topeka and
			 declared that segregated education was unconstitutional;
		Whereas many elementary and high schools and colleges and
			 universities throughout the United States continued to enforce a system of
			 educational inequality in which students of color were denied access to their
			 right to a quality public education;
		Whereas, 3 years after the ruling in Brown v. Board of
			 Education of Topeka, the school board of Little Rock, Arkansas, announced it
			 would implement a gradual integration of its school system beginning in
			 September 1957;
		Whereas the Little Rock chapter of the National
			 Association for the Advancement of Colored People selected 9 outstanding
			 African-American students to attend previously all-White Little Rock Central
			 High School;
		Whereas, on September 4, 1957, those 9 African-American
			 students, Minnijean Brown, Elizabeth Eckford, Ernest Green, Thelma Mothershed,
			 Melba Pattillo, Gloria Ray, Terrence Roberts, Jefferson Thomas, and Carlotta
			 Walls attempted to enter Central High School;
		Whereas, on September 4, 1957, Arkansas Governor Orval
			 Faubus mobilized the Arkansas National Guard and ordered the armed soldiers to
			 block the 9 African-American students from entering Central High School;
		Whereas, after a Federal judge ordered Governor Faubus to
			 remove the National Guard, police officers and citizens of Little Rock took up
			 positions at the entrances to Central High School and continued to block the
			 African-American students from entering;
		Whereas, on September 23, 1957, after learning that the 9
			 African-American students had successfully entered the school, a segregationist
			 mob gathered at Central High School and the African-American students had to be
			 escorted from the school for fear that they would be killed;
		Whereas, on September 23, 1957, Little Rock Mayor Woodrow
			 Mann, in a telegram to President Dwight D. Eisenhower, appealed to the
			 President to send Federal troops to protect the students and ensure the
			 integration of Central High School;
		Whereas, on September 24, 1957, President Eisenhower
			 ordered the 101st Airborne Division of the United States Army to Little Rock
			 and federalized the entire Arkansas National Guard;
		Whereas, on September 25, 1957, Minnijean Brown, Elizabeth
			 Eckford, Ernest Green, Thelma Mothershed, Melba Pattillo, Gloria Ray, Terrence
			 Roberts, Jefferson Thomas, and Carlotta Walls walked through the front doors of
			 Central High School, as thousands of White students had done before
			 them;
		Whereas despite the constant presence of United States
			 soldiers, the 9 African-American students were physically and verbally harassed
			 throughout the school year;
		Whereas Minnijean Brown, after enduring months of physical
			 and verbal harassment and assaults, was expelled from Central High School for a
			 verbal retort aimed at one of her antagonists;
		Whereas, at the end of the 1957–1958 school year, Ernest
			 Green became the first African-American graduate in the history of Central High
			 School;
		Whereas Minnijean Brown Trickery became a prominent social
			 activist and works as a writer and social worker in Ontario, Canada;
		Whereas Ernest Green attended Michigan State University,
			 later served as Assistant Secretary of Housing and Urban Affairs under
			 President Jimmy Carter, and currently is a managing partner and vice president
			 of Lehman Brothers;
		Whereas Elizabeth Eckford had a successful career in the
			 same United States Army that protected her at Central High School, raised 2
			 sons in Little Rock, and now works as a social worker;
		Whereas Thelma Mothershed-Wair returned to school as a
			 teacher and now volunteers in a program for abused women;
		Whereas Melba Pattillo Beals is an author and journalist
			 for People Magazine and NBC Universal;
		Whereas Gloria Ray Karlmark graduated from Illinois
			 Technical College and is a successful computer science writer whose work has
			 been published in 39 countries;
		Whereas Terrence Roberts is now Dr. Terrence Roberts and
			 teaches at the University of California, Los Angeles (UCLA) and Antioch College
			 and also works as a clinical psychologist;
		Whereas Jefferson Thomas graduated from Central High
			 School in 1960 and works for the Department of Defense as an accountant;
		Whereas Carlotta Walls Lanier graduated from Central High
			 School in 1959, attended Michigan State University, and has found success in
			 the field of real estate;
		Whereas the Little Rock Nine, in brave defiance of
			 segregation, proved that with access to educational opportunity all students
			 are capable of greatness, regardless of race or ethnicity;
		Whereas the courage of the Little Rock Nine, broadcast for
			 the entire world to see, inspired other students of all colors to take a stand
			 on behalf of tolerance, integration, and equality;
		Whereas the courage of the Little Rock Nine demonstrated
			 to segregationists throughout the United States that hatred and intolerance
			 were no match for the bravery of 9 high school students; and
		Whereas, 50 years after the integration of Central High
			 School, all Americans must remain vigilant in order to ensure that every child
			 has access to quality public education, regardless of race or ethnicity: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)joins with the
			 people of Massachusetts in honoring the courage of the Little Rock Nine;
			(2)pledges to
			 advance the legacy of the Little Rock Nine;
			(3)endeavors to
			 ensure that no American is denied access to education because of race or
			 ethnicity; and
			(4)encourages the
			 people of the United States to remember—
				(A)the courage of
			 the Little Rock Nine; and
				(B)the vital
			 importance of equal opportunity in education.
				
